Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 1, 3, 5, 7-12, 14, 16, 18 and 20-26 are pending and the subject of this FINAL Office Action.  Any objection(s) and/or rejection(s) not reiterated and/or maintained in the following FINAL Office Action is considered withdrawn in view of Applicant's response.

Claim Interpretations
	Even though Applicants have disclosed a single method of assessing circulating tumor cells (CTCs) for metastatic potential/characteristics in the specification, yet the claims encompass any such method that includes the following generic features:
Removing any subjective non-target cells;
Any method of “sustaining” cells;
Incubating cells/specimen with any fluorescent dye;
Any technique of identifying “metastatic potential” cells or “metastatic characteristic” cells;
Obtaining any “biological data”; and
Applying any “genomic analysis” to the cells which includes conventional relative expression statistical analyses (mean expression, median expression or ROC).
Stated simply, the claims are interpreted broadly because the claim language is very broad and generic.
	The additional language of “incubating the specimen via at least two immunofluorescent assays to show positive or negative for biomarkers specific for cells having metastatic potential, cells having metastatic characteristics, and leukocytes and to label multiple CTCs in the multiple target cells” fails to provide any specificity to the claims, much less distinguish over the prior art.  “Immunofluorescent assays” is a generic phrase that encompasses any assay that uses any immune component.  Furthermore, all of the cited prior art taught as much.  Finally, this language fails to specific that actual assays, instead stating they are intended “to show positive or negative for biomarkers specific for cells having metastatic potential, cells having metastatic characteristics, and leukocytes and to label multiple CTCs in the multiple target cells.”  Thus, this language fails to distinguish over the prior art.

Incorporation By Reference
To the extent the attempt to incorporate by reference subject matter from a non-patent document is directed to essential subject matter, it is improper.  In 37 C.F.R. § 1.57(d), it states “‘Essential material’ may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference.”  Further, "Essential material" is material that is necessary to: (1) Provide a written description of the claimed invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and set forth the best mode contemplated by the inventor of carrying out the invention as required by 35 U.S.C. 112(a); (2) Describe the claimed invention in terms that particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b); or (3) Describe the structure, material, or acts that correspond to a claimed means or step for performing a specified function as required by 35 U.S.C. 112(f).”

New Grounds of Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3, 5, 7-12, 14, 16, 18 and 20-26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
	The metes and bounds of “thin layer” are unclear.  This is a relative term with no clear definition from either the specification or the claims.  See MPEP § 2173.05.

New Grounds of Rejection - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7-12, 14, 16, 18 and 20-26 are rejected under 35 U.S.C. § 103 as being unpatentable over Liao et al., Isolation of label-free and viable circulating tumour cells (CTCs) from blood samples of cancer patients through a two-step process: negative selection-type immunomagnetic beads and spheroid cell culture-based cell isolation, RSC Adv., 2017,7, 29339-29349, in view of Balasubramanian et al, Multiparameter analysis, including EMT markers, on negatively enriched blood samples from patients with squamous cell carcinoma of the head and neck, PLoS One. 2012;7(7):e42048. doi: 10.1371/journal.pone.0042048. Epub 2012 Jul 26, Lin et al, Epithelial Cell Adhesion Molecule Regulates Tumor Initiation and Tumorigenesis via Activating Reprogramming Factors and Epithelial-Mesenchymal Transition Gene Expression in Colon Cancer, Journal of Biological Chemistry, Volume 287, Issue 47, 16 November 2012, Pages 39449-39459, in further view of Raimondi et al., Circulating tumor cells isolation: the “post-EpCAM era”, Chin J Cancer Res. 2015 Oct; 27(5): 461–470, YANG (US 2014/0308669) and Krebs et al, Circulating tumour cells: their utility in cancer management and predicting outcomes, Ther Adv Med Oncol. 2010 Nov; 2(6): 351–365. doi: 10.1177/1758834010378414.
This rejection is presented in the interest of compact prosecution to the extent the claims include specifically distinguishing mesenchymal/metastatic CTC from epithelial CTC using the specific biomarkers of claims 4-5 (i.e. epithelial-to-mesenchymal transition (EMT) markers).  It is noted that the claimed invention is the combination of conventional techniques expressly suggested in Applicants’ own work (Liao).  The Office finds the continued amendments to the claims to be routine, conventional additions clearly known as obvious options.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply the 2-step CTC isolation step of Liao to distinguish metastatic CTCs as suggested by Liao using familiar markers with a reasonable expectation of success.
As to claims 1-7, 11-20 and 24-26, Liao teaches the elements of these claims as generically disclosed as explained below.
	As to claims 1-2, 14-16, 11-12 and 24-25, Liao teaches providing a specimen, wherein the specimen is peripheral blood and comprises multiple non-target cells and multiple target cells (pg. 29341, Quantification of erythrocytes, CD45pos leukocytes, and CD45neg PBMCs in blood samples of healthy donors and head-and-neck cancer patients after conventional negative selection-based CTC isolation); removing a first subset of the multiple non-target cells (id.); sustaining the multiple target cells including applying “genomic analysis” (pg. 29342, Demonstration of using the two-step cell isolation process for CTC isolation: clinical sample tests); incubating the specimen with a fluorescent dye to label multiple CTCs in the multiple target cells (id.); identifying cells having metastatic potential and cells having metastatic characteristics among the multiple CTCs (pg. 29340, col. 2; pg. 29342, col. 2, pg. 29343); obtaining a biological data from the cells having metastatic potential and the cells having metastatic characteristics respectively wherein the step of obtaining a biological data further comprising cells showing positive for biomarker used to identify the cells with metastatic potential but negative for the biomarkers used to identify a second subset of the non-target cells are the cells having metastatic potential cells showing positive for biomarker used to identify the cells with metastatic characteristics but negative for the biomarkers used to identify a second subset of the non-target cells are the cells having metastatic characteristics determining the biological data for the cells having metastatic potential and the cells having metastatic characteristics (determining CTC numbers and gene/protein marker expressions; pg. 29342); and applying a first bioassay, selected based on the biological data, to the cells having metastatic potential and the cells having metastatic characteristics (id.).  This assay is used to determine tumor morphology and monitor a tumor (Abstract and Figs. 1-3).
	Further as to claims 1 and 26, Liao teaches cancer type, stage, etc. subject-specific data (Figs. 1-3 and Table 1).
	Further as to claim 1, Liao teaches removing non-target blood cells such as RBCs are removed using centrifugation and magnetic bead negative selection (pgs. 29340-41).  Liao also teaches 3D cell culturing using cell sulture dish with layer of hydrogel (pgs. 29340-41).
	As to claims 3-5 and 16-18, Liao teaches using EpCAM, CKs and vimentin as mesenchymal-epithelial markers (pg. 29345, col. 2).
	As to claims 6-7 and 19-20, Liao teaches 3D culturing then performing bioassay (pg. 29342).
	As to claims 13 and 26, Liao teaches cancer type, stage, etc. (Figs. 1-3 and Table 1).
Liao does not explicitly teach that their method used hemolysis to remove non-target RBCs; conventional relative expression statistical analyses (mean expression, median expression or ROC; claim 1); or distinguishing mesenchymal/metastatic CTC from epithelial CTC using the specific biomarkers of claims 4-5; nor using nucleic acid analysis of claims 8-10 and 21-23.
However, as to hemolysis to remove non-target RBCs, Liao explicitly suggests to do so, including with centrifugation and immunomagnetic negative selection.  Liao states “[a] 3-D cell culture model was used to further purify viable, label-free, and high purity CTCs after conventional negative selection-based isolation process” (pg. 29347).  In other words, Liao explicitly suggests to use “conventional” negative selection-based isolation process with 3-D spheroid culture, for the isolation of high-purity, label-free, and viable CTCs” to yield “greatly-improved” “purity of CTC-related cells” (id.)  To this end, Liao suggests to use “conventional” negative selection-based isolation process such as Balasubramanian (pg. 29340).  Balasubramanian teaches 
The immunomagnetic separation was carried out as described in [19] and will only be briefly summarized here. An overall view of the separation process is shown in Figure 2. Red blood cells in the samples were lysed by mixing the sample with lysis buffer (154 mM NH4Cl, 10 mM KHCO3, 0.1 mM EDTA) at a ratio of 1∶25, incubating it for 5 min at room temperature, and then pelleting the remaining blood cells at 350× g for 5 min. This cell pellet, consisting mostly of nucleated cells, was then labeled with 0.5 microliter of anti-CD45 TAC per 1 million cells for 30 min at room temperature on a shaker. Without washing the cells, 1 microliter per 1 million cells of the magnetic nanoparticles were added to the cell suspension and incubated for 15 min at room temperature on a shaker. The immunomagnetically labeled cell suspension was subsequently diluted with 5 to 10 mls of buffer and run through the deposition Magnetic Sorter system to obtain an enriched sample

(pg. 2).  This is the same technique used in the Specification.  Thus, Liao expressly suggests the same claimed negative selection technique with 3D cell culture.
As to conventional relative expression statistical analyses (mean expression, median expression or ROC; claim 1), Lin demonstrates that statistical analyses in gene expression analyses (e.g. qPCR) conventionally uses relative expression levels (e.g. △△CT; pg. 39450, col. 2) with “the means ± S.D., and the p value was analyzed by t test” (Fig. 3 & pg. 39451, col. 1).
As to distinguishing mesenchymal/metastatic CTC from epithelial CTC using the specific biomarkers of claims 4-5, and using nucleic acid analysis of claims 8-10 and 21-23, Liao explicitly states the following: 
Cancer metastasis is a leading cause of cancer-derived death. Circulating tumour cells (CTCs) are cells shed from primary tumours into adjacent vasculature and subsequently present in blood circulation. Growing evidence has suggested that the existence of CTCs in blood circulation is associated with cancer metastasis or relapse. Therefore, fundamental studies on CTCs have great potential for determining the mechanisms underlying cancer metastasis, which could facilitate the development of therapeutic solutions for cancer care.
[ . . . ]
Although the positive selection-based CTC isolation schemes have been widely shown to be effective in isolating CTCs with high cell purities (e.g., enrichment factor of CellSearch system and CTC chip are 4.0 × 104, and 7.1 × 104, respectively, a few important biological issues should be addressed. First, EpCAM and CKs are not expressed in all tumours; thus, such cell isolation strategies may not be suitable for some types of CTCs. Second, CTCs, particularly those with metastatic natures, may undergo the so-called epithelial-to-mesenchymal transition (EMT). These CTCs subsequently reduce the expressions of EpCAM and CKs. This phenomenon could prevent positive selection-based CTC isolation schemes from isolating clinically meaningful CTCs associated with cancer metastases.
[ . . . ]
Furthermore, recent reports have indicated that most CTCs in vivo die out soon after entering blood circulation, leaving few viable CTCs. These physiologically unique, viable CTCs may be associated with subsequent cancer metastases. Recently, a magnetic negative depletion following by the EPISPOT assay was proposed to detect viable CTCs. Ramirez J. M. et al. demonstrated that concentrations of viable CTC (secretion of EpCAM and/or CK19 proteins) serve as an independent prognostic factor for metastatic breast cancer. Thus, another key advantageous feature of the proposed two-step CTC isolation protocol is its ability to harvest viable CTCs with physiological and clinically meaningful characteristics.
[ . . . ]
Similar results have been previously reported, wherein the numbers of EpCAMpos/CD45neg and EpCAMneg/CD45neg cells were significantly higher in blood samples of head-and-neck cancer patients than in those of healthy blood donors. Additionally, the number of EpCAMneg/CD45neg cells were significantly higher in blood samples of metastatic breast cancer patients, and the number of EpCAMneg/CD45neg/CKpos subpopulation cells was significantly associated with poorer overall survival.
[ . . . ]
There are approximately 3–4 × 106 CTCs in blood circulation per one gram of tumour tissue.46 However, only 0.01% of CTCs survive and are capable of forming micro-metastases in distant tissues. Thus, only small cell populations within CTCs are considered responsible for cancer metastases. Analyses of these biologically and clinically meaningful CTCs would likely provide useful information on mechanisms underlying cancer metastases or on suitable therapeutic drugs. To achieve this goal, the isolation of CTCs in a high-purity and a biologically meaningful manner is crucial. However, this is not achievable using conventional positive or negative selection-based cell isolation schemes.
To address this issue, we utilized a 3-D cell culture method to further improve the cell purity of isolated CTCs and to selectively harvest viable CTCs after a negative selection-based CTC isolation process. Recent progress in cell culture techniques, especially the culture of CTCs from blood samples of breast, prostate, colon, and lung cancer patients, has been successfully demonstrated. In these studies, spheroid cell culture models (i.e., a 3-D cell aggregate culture) were used due to a number of advantages. First, sphere formation is a biological feature of stem cells.50 A few types of cancer cells have been recognized to possess characteristic properties of stem cells; these cells are often referred to as cancer stem cells. With similar stem cell properties, CTCs could more effectively survive the challenges of blood circulation and establish cancer metastases. Second, a recent report disclosed that CTC clusters (i.e., CTC aggregates) provide survival advantages in the bloodstream and thus have higher metastatic ability than single CTCs. These advantages of utilizing a spheroid cell culture model for CTC culture would likely preserve viable CTCs.
[ . . . ]
To our knowledge, only one study reporting successful short term culture of head-and-neck CTCs was published last year.62 Arutha Kulasinghe, et al. demonstrated that blood samples with higher number of EpCAMpos CTCs could lead to higher successful rate of culture. The consistent results were also demonstrated in this study. Nevertheless, some different findings were also found in these two studies. First, after 8 days of spheroid cell culture, some CD45pos leukocytes were still fund in cultures in our study. However, this phenomenon was not observed in the work done by Arutha Kulasinghe, et al. further investigations would be required to compare the differences of culture conditions used in these two studies and their influence on the survival of CD45pos leukocytes. Second, comparing to the works published by Arutha Kulasinghe, et al. (CK and EGFR were used to identify CTCs), CK and vimentin were used in our study to comprehensively identify the epithelial and mesenchymal type CTC-related cells. Third, in the study done by Arutha Kulasinghe, et al., the CTCs were successfully cultured in 7/25 (28%) samples. Among them, 3 cases (12%) were cultured using 3-D cell culture model. In our study, the CTC-related cells (CKpos and/or vimentinpos) were successfully cultured in 6/13 (46%) samples in 3-D cell culture model.

In other words, Liao provides explicitly and consistent motivation to apply the 2-step CTC isolation technique to distinguish mesenchymal/metastatic CTC from epithelial CTC using familiar biomarkers.
	To this end, Liao cites Raimondi (cite 20, pg. 29340) while discussing familiar EMT markers in CTCs used to distinguish metastatic CTCs.  Raimondi teaches “[t]he prognostic significance of CTCs in metastatic cancer patients was demonstrated for the first time more than ten years ago”; and “[t]o date, it seems clear enough that CTCs are highly heterogeneous and dynamically change their shape. Thus, the inadequacy of epithelial cell adhesion molecule (EpCAM) as universal marker for CTCs detection seems unquestionable and alternative methods able to recognize a broader spectrum of phenotypes are definitely needed” (Abstract).  Raimondo then reviews familiar metastatic/EMT CTC markers, including Snail, Slug, vimentin, claudin and CKs (pg. 462ff).  Similarly, YANG teaches familiar metastatic/EMT CTC markers such as snail, slug, b-catenin, mucin-1, vimentin and others (paras. 0024, 0037, 0047 & 0083).  YANG even teaches using protein assays and qPCR to detect these markers (paras. 0060 & 0072 and Examples 3-4).  In other words, Liao not only explicitly suggests to apply their technique to distinguish metastatic CTCs using familiar EMT markers, even more these markers were routinely employed in the art, including both protein and nucleic acid assays.
	It is also noted that as to claims 14-26, Liao provides motivation to apply such techniques to prognosticate and treat patients: “Therefore, fundamental studies on CTCs have great potential for determining the mechanisms underlying cancer metastasis, which could facilitate the development of therapeutic solutions for cancer care. Moreover, several emerging studies have proposed that CTCs act as a real-time tumour biopsy to be utilized in the selection of therapeutic regimens for each unique cancer patient. For this clinical utility, the responses of CTCs to anti-cancer drugs (e.g., through cell-based chemosensitivity assays) or CTC gene expression analyses can be used to guide personalized cancer chemotherapy and serve as a clinically important indicator for monitoring long-term therapeutic efficacy. This can provide predictive information for the adjustment of therapeutic schemes throughout the stages of cancer care”; “There are approximately 3–4 × 106 CTCs in blood circulation per one gram of tumour tissue. However, only 0.01% of CTCs survive and are capable of forming micro-metastases in distant tissues. Thus, only small cell populations within CTCs are considered responsible for cancer metastases. Analyses of these biologically and clinically meaningful CTCs would likely provide useful information on mechanisms underlying cancer metastases or on suitable therapeutic drugs. To achieve this goal, the isolation of CTCs in a high-purity and a biologically meaningful manner is crucial. However, this is not achievable using conventional positive or negative selection-based cell isolation schemes.”
	As to the intent to use these assays for personalized medicine, Liao explicitly teaches to do so: “For this clinical utility, the responses of CTCs to anti-cancer drugs (e.g., through cell-based chemosensitivity assays) or CTC gene expression analyses can be used to guide personalized cancer chemotherapy and serve as a clinically important indicator for monitoring long-term therapeutic efficacy. This can provide predictive information for the adjustment of therapeutic schemes throughout the stages of cancer care” (pg. 29339).  This is consistent with what a skilled artisan would have been motivated to do at the time of filing, as is very familiar in the art (see also Raimondi and YANG).
	As to human cancer modeling, Liao teaches to use 3D cell culture models of human systems for cancer prognosis diagnosis, etc. (Abstract and Conclusion).  This is consistent with what a skilled artisan would have been motivated to do at the time of filing, as is very familiar in the art (see also Raimondi and YANG).
	As to immunoassays to detect biomarkers specific for cells having metastatic potential, cells having metastatic characteristics, and leukocytes, Liao teaches as much (selection and detection using antibody-based assays; Figs. 1-3); as does YANG (immunoassays; paras. 0013, 0046-50, 0060, 0062, 0074); Lin (ChIP, Western blots, Immunofluorescence, Immunohistochemistry and Flow Cytometric Analysis and Cell Sorting; Figs. 1-5); and Raimondi (pgs. 46-64).  These immunoassays are all routinely used in the art with success.
	None of Liao, YANG, Raimondi, or Lin explicitly teaches wherein first 3-5 ml of the peripheral blood is discarded (to avoid contamination from epithelia cells).  However, this technique is familiar in the art, too.  For example, Krebs teaches
Other variables between reported studies included: the timing of blood samples in relation to treatment interventions; whether or not the first few millilitres of blood drawn should be discarded on the basis that this will avoid contamination with skin epithelial cells; and, importantly, few studies reported conditions for sample handling, sample transport and the conditions and duration of sample storage prior to analysis. All of these factors, if not standardized, are likely sources of variability

(pg. 354, col. 2).  In other words, a skilled artisan would have been motivated to discard the first few millilitres of blood drawn on the basis that this will avoid contamination with skin epithelial cells.  “First few millimeters” encompasses 2-5mL as claimed.
In sum, the prior art demonstrates that it would have been prima facie obvious to one having ordinary skill in the art to apply the familiar assay of Liao to detect metastatic CTCs using familiar EMT markers with a reasonable expectation of success.  The claimed combination of techniques amounts to "[t]he combination of familiar elements according to known methods [that] is likely to be obvious when it does no more than yield predictable results."  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 415-16 (2007). 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AARON A PRIEST/Primary Examiner, Art Unit 1637